DETAILED ACTION

Claims 1-10 and 18-24 are allowed over the prior art of the record.


		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: (see the document titled “Notice of Alliance and Fees Due (PTOL-85), filed on 1/30 19 in the copending application 15534122).  The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the pressure sensing device as presented in the independent claim 1.  Major emphasis is being placed upon the provision of first sensing element with multiple first regions, and a second sensing element, such that the sensing elements have different gradient, and wherein at an absence of pressure applied on the first sensing element there is a one to one mapping between a given property of each first region and a location of the first region the in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Bulea  U.S. Publication No. 2013/0253863, which discloses a system and method for sensing multiple input object with gradient sensor devicez.  While it shows two sensing elements with opposing gradient, it fails to specially teach that the first sensing element comprises specific multiple first regions, as mentioned above.


The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, February 22, 2022